Title: To John Adams from Benjamin Stoddert, 27 October 1811
From: Stoddert, Benjamin
To: Adams, John



Dear Sir
Bladg. 27. October 1811—

I sincerely thank you for your kind letter of the 15th— It always affords me the highest satisfaction to hear of you, &, from you—and more particularly when I hear favorable accounts of your health & contentment.
I have seen & repelled the Attack of Col Pickering on you, in a point affecting your moral Character. In relation to any intrigue of my Countrymen, the Smiths with you, for the his removal from the Office of State, I have at all times felt the strongest conviction, that you never did descend to such baseness, not only because I knew you were incapable of such degradation, but because I had reason to know that there was no kind of private intercourse—between you & Genl Smith (& his Brother was not at the seat of Govt) about the time of Col Pickerings removal. I knew it from this circumstance—a Day or two before the New York election, in which Col Burr exerted himself with so much success as to produce a result that disappointed every body—and at a moment when members of Congress, & all about the Govt. believed that City would be entirely Federal, Genl Smith & a Senator of high standing, called on me at my Office, & expressed their satisfaction  with most of your measures, though disapproving of some, which they seemed, disposed rather to ascribe to the influence of others, than to you, and  signified a desire to have a Friendly interview with you, & asked my opinion if such an interview would be agreeable. My reply in substance was, that I would not doubt it—but that I would speak to you on the subject, & let them know.
It so happened that I did not speak to you before the result of the New York election was known in Phila—This result afforded Mr Jefferson a prospect of the Presidential chair, he seemed not to have had before—But for this result, I question whether it would not have been decided about that time by his Friends, to suspend his pretensions for four Years longer, and that their support, if from no other motive, for the Chance of having influence in your admn. should be given to you. If I never afterward mentioned to you my Visit from the Genl & the Senator, it was because I thought I perceived, that their views had changed, with the change of prospect occasioned by the result of the New York election. They spoke to me no more—and I am very confident they avoided you.
I am not good at remembering dates—& never meaning to be  a Public Man, I never kept memos. of my political transactions—But I believe this election was Just before the close of the Session of Congress—and that at the close, or a Day or two before, Col P. was removed. On the morning of the Day of the removal, you communicated to Mr Lee & myself, who chanced to meet at your House, without being summoned, your intention—and observed your mind had been made up on the Subject before the commencement of the Session, but that to avoid a turbulent Session (Col P having many warm Friends in both Houses) you had delayed to take the step until, the close of the session. You said you respected Col P for his Industry, his talents & his integrity, but mentioned instances to  show that he wanted those feelings a Secy of State should possess for the Character of a Prest—and wanted temper to enable you to make Peace with France or preserve it with England—and upon something suggested by Mr Lee or myself to induce re-consideration on your part, you added, that you, felt it a sacred duty to make a change in the Dept of State—and proposed, that Mr Lee, or myself should communicate your decision to Col P in terms least calculated to hurt his feelings—We both too Sincerely respected him to undertake a task so disagreeable.I have never since conversed with Mr Lee on this Subject—but I do presume were he to relate the occurrance, his relation would agree, substantially, with mine.
Col Pickering like most honest warm tempered men, may be too partial perhaps in tracing to the best motives the Actions of his Friends—and too prone to ascribe to the worst, the conduct of those, whom he does not like. After hearing of the prediction of Mr R Smith at Annapolis, which I presume, has been within the last two years—made 10 or 12 Days before his removal, that he would be removed, it was not extraordinary that he should imagine mr R Smith, his Brother the Genl. & theirs had successfully intrigued with you for his removal, as the price of their support—and when he made the charge against you, I cannot from what I think I know of his Character, persuade myself for a moment to doubt, that he did not most religiously believe in its truth.
Were I to venture to account for mr R Smiths prediction at Anns. it would be in this way—The visit to me of which I have spoken shews that the most respectable of that party, with whom mr Smith was closely linked, were at least balancing in their minds whether their surest road to more influence in Public affairs, would not be, to attach themselves to you, especially as your re-election seemed at that time certain—Col P of all your ministers was most obnoxious to these Gentn.—and it might have been contemplated by them with the knowledge of Mr R Smith, to ask his removal, in return for their support—and as it was too well known that the proper harmony between the President  & Secy of state, did not exist, mr Smith being sure as he thought the offer would be made, not might conclude without great violence to probability, that the offer would be made—and unacquainted with your honorable principles, that it would not be rejected.
If any use can be made of this feeble, though sincere testimony, in removing from that reputation you so justly value a transient cloud, most freely do I consent it shall be so used—I may dissatisfy men whose Friendship I prize most highly, or make others my Enemies, by this—but a consideration of self never did, nor never shall deter me from doing an act of Justice.
With my best respects & good wishes to Mrs Adams I remain as I always have been Dr Sir with the highest regard & esteem Yr obliged Friend & Servt
Ben Stoddert